Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below to clarify the antecedent basis of claim 19. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
19. (Currently Amended) An organic light emitting diode display device, comprising:
a lower substrate that includes a first module region, a second module region and a display region that surrounds the first module region and the second module region, wherein the first module region includes sub-pixel regions and transmissive regions, the second module region includes the transmissive[[ region]] regions, and the display region includes the sub-pixel regions;
	a planarization layer disposed on the lower substrate;
a plurality of lower electrodes respectively disposed on a top surface of the lower substrate in the sub-pixel regions in the first module region;
a pixel defining layer disposed on the planarization layer in the display region adjacent to the second module region, wherein the pixel defining layer includes an opening that exposes a top surface of the planarization layer in the transmissive regions in the second module region;

an upper electrode disposed on the light emitting layer, wherein the upper electrode includes a second opening that overlaps the first opening,
wherein the first and second openings are located in the transmissive regions in the first module region.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4, 6-20 are allowed.
Regarding claim 1, the inclusion of the limitation “…a display region that surrounds the first module region,…
…wherein the pixel defining layer includes an opening that exposes a top surface of the planarization layer in each of the transmissive regions in the first module region;…
a lower spacer disposed in the opening of the pixel defining layer and on the planarization layer in each of the transmissive regions in the first module region”, as supported by lower spacer 510 in transmissive region 20 of FIG. 12, with all the remaining limitations overcome the most pertinent prior arts of record (US 20170070679 A1).
Regarding claim 19, the inclusion of the limitation “a display region that surrounds… the second module region,…the second module region includes the transmissive regions,…
… wherein the pixel defining layer includes an opening that exposes a top surface of the planarization layer in the transmissive regions in the second module region;…
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817